1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    REPRO-MED SYSTEMS, INC. dba RMS                No. 2:13-cv-01957-TLN-CKD
      MEDICAL PRODUCTS,
12
                        Plaintiff and Counter
13                      Defendant,
14           v.
15    EMED TECHNOLOGIES
      CORPORATION,
16
                        Defendant and Counter-
17                      Claimant.
18    EMED TECHNOLOGIES                              No. 2:19-cv-00598-JAM-DB
      CORPORATION,
19
                        Plaintiff,
20
             v.
21                                                   RELATED CASE ORDER
      REPRO-MED SYSTEMS, INC. dba RMS
22    MEDICAL PRODUCTS and ANDREW I.
      SEALFON,
23
                        Defendants.
24

25          The Court has reviewed Defendant and Counter Claimant, Emed Technologies

26   Corporation’s, Notice of Related Case (ECF No. 175), as well as the Report and
27   Recommendations filed in Case No. 19-cv-00598-JAM-DB before that case was transferred to

28   this District from the Eastern District of Texas (ECF No. 26). Examination of the above-
                                                     1
1    captioned actions reveals that they are related within the meaning of Local Rule 123 (E.D. Cal.

2    1997). Pursuant to Rule 123 of the Local Rules of the United States District Court for the Eastern

3    District of California, two actions are related when they involve the same parties and are based on

4    a same or similar claim; when they involve the same transaction, property, or event; or when they

5    “involve similar questions of fact and the same question of law and their assignment to the same

6    Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a). Further,

7                     [i]f the Judge to whom the action with the lower or lowest number
                      has been assigned determines that assignment of the actions to a
8                     single Judge is likely to effect a savings of judicial effort or other
                      economies, that Judge is authorized to enter an order reassigning all
9                     higher numbered related actions to himself or herself.
10   L.R. 123(c).

11             Here, the actions involve almost identical parties, are based on the same or similar

12   background facts, and involve similar or related questions of law. Consequently, assignment to

13   the same judge would “effect a substantial savings of judicial effort.” L.R. 123(a), see also L.R.

14   123(c).

15             Relating the cases under Local Rule 123, however, merely has the result that both actions

16   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

17   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

18   first filed action was assigned.

19             IT IS THEREFORE ORDERED that the action denominated 2:19-cv-00598-JAM-DB is

20   reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney, and the
21   caption shall read 2:19-cv-00598-TLN-CKD. Any dates currently set in 2:19-cv-00598-JAM-DB

22   are hereby VACATED, and the parties are ordered to refile any pending motions before this

23   Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

24             IT IS SO ORDERED.

25   Dated: May 10, 2019

26
27
                                            Troy L. Nunley
28                                          United States District Judge
                                                         2
